DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/2/2021 is acknowledged.  
Claims 25, 31, 33, 34, 39, and 41 have been amended.  The previous claim objections are withdrawn in light of the present amendments.
Claims 1-21 have been previously cancelled.  
Claims 22-41 remain pending.

Response to Arguments
Applicant’s arguments with respect to the rejections of independent claims 22, 37, and 41 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, new ground(s) of rejection is made in view of Yang et al. (USP 9924406B2), hereafter Yang.
It is further noted that claim 38 does not require a single base station, as either implicitly or explicitly required in claims 22, 37, and 41.  No separate arguments were provided against the rejection of claim 38 based on the combination of Pihl and Kwon, therefore that rejection is maintained below.  





Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 22-25, 28-31, 33, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Pihl et al. (USP 6950663B2), hereafter Pihl, in view of Yang, and Speltacker et al. (USP 7496066B2), hereafter Speltacker.  

Regarding claim 22,
Pihl discloses a method for at least one service provider to collect wireless communication unit location related data for multiple mobile network operators (MNOs; i.e. Title; Abstract; Fig. 5; Background; Col. 3, lines 1-7).
Pihl shows, at a base station supporting multiple MNOs, broadcasting on a first frequency only a first public land mobile network identifier, PLMN-ID, of a first MNO at a first instant in time for detection by a wireless communication unit associated with the first MNO (Fig. 3a-c; MS reports BCCH measurement of PLMN I), receiving location related information from the wireless communication unit associated with the first MNO in response to the broadcast first PLMN-ID (i.e. Fig. 5, 116; Col. 6, lines 54-60; if MS reports measurements of BCCH for PLMN I that is insufficient for triangulation, measurement info for BCCH of other PLMNs are acquired), broadcasting on a second frequency only a second PLMN-ID of a second MNO, at a second instant in time for detection by the wireless communication unit associated with the second MNO (Fig. 3a-c; Fig. 5, 114 including BCCH of PLMN II if additional measurement info is required after initial interation), and receiving location related information from the wireless communication unit associated with the second MNO in response to the broadcast second PLMN-ID (Fig. 5, 118; Col. 5, lines 50-53).
Pihl shows these steps performed by multiple, coordinated base stations rather than by a single base station.
However, Yang discloses a single base station responsible for supporting multiple PLMN-IDs including broadcasting of beacons and collecting responses from different sets of multiple wireless units (Fig. 1, 110; Fig. 8, 802; Col. 2, lines 10-32; Col. 2-3, lines 65-10; Col. 6-7, lines 52-21; Col. 9, lines 34-46; intelligent eNB responsible for different PLMN-IDs and corresponding wireless units belonging to each respective PLMN-ID).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Pihl by providing a single base station responsible for supporting multiple PLMN-IDs, as shown by Yang, thereby enabling location determination of wireless units by a single base station across multiple PLMNs. 
Pihl illustratively discloses the location calculation of a single MS located in the border area between multiple PLMNs (Fig. 3a-c) but does not expressly show collecting location related information from first and second sets of wireless units.  
Speltacker discloses managing mobility of wireless devices in distributed communication networks (Title) in which a central node keeps track of several UEs within groups of access nodes, regardless if the UEs are in home or visited PLMNs (Fig. 1, 2; Col. 1-2, lines 60-2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Pihl by providing location related information from multiple different sets of wireless/mobile units in different PLMNs, as shown by Speltacker, thereby enabling the serving mobile location center to have a complete view of the network topology across multiple network operators for managing the mobility of all UEs in the network.


Regarding claim 23,
Pihl discloses	 time-multiplexing an air-interface broadcasting resource and allocating individual respective time periods for broadcasting the at least first PLMN-ID and second PLMN-ID (i.e. Fig. 5; Col. 6, lines 1-29; Col. 7, lines 1-20; additional BCCH information acquired for other operators includes time-reference information for transmission time synchronization calibration of each BCCH).

Regarding claim 24,
Pihl discloses supporting presence (i.e. location) services for the first and second MNOs associated with the broadcast of first and second PLMN-IDs for respective non-overlapping proportions of time (Fig. 5, multiple iterations in time based on acquiring further measurement info from other PLMNs/SMLCs).

Regarding claim 25,
Pihl discloses allocating individual respective time periods for broadcasting the at least first PLMN-ID and second PLMN-ID comprises one of the following: allocating a fixed time schedule for broadcasting the at least first PLMN-ID and second PLMN-ID (Col. 6, lines 1-29; time-reference information for transmission time synchronization calibration of each BCCH); allocating a time schedule with randomisation, such that over time each MNO receives sightings covering different parts of a day.

Regarding claim 28,
Pihl discloses wherein allocating individual respective time periods for broadcasting the at least first PLMN-ID and second PLMN-ID comprises allocating the at least first PLMN-ID on a first technology (i.e. GSM, OTD, hyperbolic E-OTD) and allocating the at least second PLMN-ID on a second technology (i.e. UTRAN, E-OTD, circular E-OTD; Fig. 1a-b; Background).

Regarding claim 29,
Pihl discloses repetitively broadcasting the at least first PLMN-ID and second PLMN-ID on a cyclical basis (Fig. 5 iterates until BTS topology is optimized for location calculation).



Regarding claim 30,
Pihl discloses storing time-scheduled data for broadcasting multiple PLMN-IDs and user-specific data relating to Presence (i.e. location) services supported by the base station (Fig. 4; LMUs 52 co-located at BTS1 22 of PLMN I and LMU 58 co-located BTS2 36 of PLMN II for storing additional BCCH information from other operators).

Regarding claim 31,
Pihl discloses selecting frequency and at least one related parameter (i.e. BSIC) for each PLMN ID that is broadcast to align with an entry in a neighbour cell list of overlapping macro cells (Fig. 5, 114; Col. 5, lines 32-38; Col. 6, lines 10-11, 28-30).

Regarding claim 33,
Pihl discloses receiving and processing presence sighting (i.e. location) information for multiple Network Operators (Fig. 5; Col. 5, lines 32-38; Col. 6, lines 1-11) and forwarding the presence sighting information to a presence collector (i.e. LMU 52) coupled to the at least one base station for routing to the relevant Network Operator’s data analytics system (i.e. SMCL (I) 71), or forwarding the presence sighting information to the relevant Network Operator’s data analytics system direct (LMU 54 connected to BSC 41).



Regarding claim 37,
Pihl discloses a base station supporting presence cell (i.e. location measurement/calculation; Fig. 4, BTS1(I) 22 with LMU 52) comprising a transceiver comprising a transmitter and a receiver (antenna in communication with MS 10) and a controller (i.e. processor/inherent) operably coupled to the transceiver and configured to broadcast on a first frequency only a first public land mobile network identifier, PLMN-ID, of a first mobile network operator, MNO, at a first instant in time from the transmitter for detection by a wireless communication unit associated with the first MNO (Fig. 3a-c; MS reports BCCH measurement of PLMN I) and receive location related information from the wireless communication unit associated with the first MNO in response to the broadcast first PLMN-ID (i.e. Fig. 5, 116; Col. 6, lines 54-60; if MS reports measurements of BCCH for PLMN I that is insufficient for triangulation, measurement info for BCCH of other PLMNs are acquired).
ime from the transmitter for detection by the wireless communication unit associated with the second MNO (Fig. 3a-c; Fig. 5, 114 including BCCH of PLMN II if additional measurement info is required after initial interation) and receive location related information from the wireless communication unit associated with the second MNO in response to the broadcast second PLMN-ID (Fig. 5, 118; Col. 5, lines 50-53).
Pihl shows these steps performed by multiple, coordinated base stations rather than by a single base station.
However, Yang discloses a single base station responsible for supporting multiple PLMN-IDs including broadcasting of beacons and collecting responses from different sets of multiple wireless units (Fig. 1, 110; Fig. 8, 802; Col. 2, lines 10-32; Col. 2-3, lines 65-10; Col. 6-7, lines 52-21; Col. 9, lines 34-46; intelligent eNB responsible for different PLMN-IDs and corresponding wireless units belonging to each respective PLMN-ID).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Pihl by providing a single base station responsible for supporting multiple PLMN-IDs, as shown by Yang, thereby enabling location determination of wireless units by a single base station across multiple PLMNs. 
Pihl illustratively discloses the location calculation of a single MS located in the border area between multiple PLMNs (Fig. 3a-c) but does not expressly show collecting location related information from first and second sets of wireless units.  
Title) in which a central node keeps track of several UEs within groups of access nodes, regardless if the UEs are in home or visited PLMNs (Fig. 1, 2; Col. 1-2, lines 60-2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Pihl by providing location related information from multiple different sets of wireless/mobile units in different PLMNs, as shown by Speltacker, thereby enabling the serving mobile location center to have a complete view of the network topology across multiple network operators for managing the mobility of all UEs in the network.
Regarding claim 41,
Pihl discloses a wireless communication system (Fig. 4) comprising at least one base station (BTS1(I) 22), at least one wireless communication unit (MS10) and at least one mobile network operator (PLMN I/II), wherein a controller of the base station supporting multiple MNOs is configured to broadcast on a first frequency only a first public land mobile network identifier, PLMN-ID, of a first mobile network operator, MNO, at a first instant in time for detection by the wireless communication unit associated with the first MNO (Fig. 3a-c; MS reports BCCH measurement of PLMN I) and receive location related information from the first wireless communication units associated with the first MNO in response to the broadcast first PLMN-ID (i.e. Fig. 5, 116; Col. 6, lines 54-60; if MS reports measurements of BCCH for PLMN I that is insufficient for triangulation, measurement info for BCCH of other PLMNs are acquired).
Fig. 3a-c; Fig. 5, 114 including BCCH of PLMN II if additional measurement info is required after initial interation) and receive location related information from the wireless communication unit associated with the second MNO in response to the broadcast second PLMN-ID (Fig. 5, 118; Col. 5, lines 50-53).
Pihl shows these steps performed by multiple, coordinated base stations rather than by a controller of a (single) base station.
However, Yang discloses a single base station responsible for supporting multiple PLMN-IDs including broadcasting of beacons and collecting responses from different sets of multiple wireless units (Fig. 1, 110; Fig. 8, 802; Col. 2, lines 10-32; Col. 2-3, lines 65-10; Col. 6-7, lines 52-21; Col. 9, lines 34-46; intelligent eNB responsible for different PLMN-IDs and corresponding wireless units belonging to each respective PLMN-ID).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Pihl by providing a single base station responsible for supporting multiple PLMN-IDs, as shown by Yang, thereby enabling location determination of wireless units by a single base station across multiple PLMNs. 
Pihl illustratively discloses the location calculation of a single MS located in the border area between multiple PLMNs (Fig. 3a-c) but does not expressly show collecting location related information from first and second sets of wireless units.  
Speltacker discloses managing mobility of wireless devices in distributed communication networks (Title) in which a central node keeps track of several UEs Fig. 1, 2; Col. 1-2, lines 60-2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Pihl by providing location related information from multiple different sets of wireless/mobile units in different PLMNs, as shown by Speltacker, thereby enabling the serving mobile location center to have a complete view of the network topology across multiple network operators for managing the mobility of all UEs in the network.

4.	Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Pihl, Yang, and Speltacker as applied to claim 25 above, and further in view of Centonza et al. (US20160014665A1), hereafter Centonza.

Regarding claim 26,
Pihl does not expressly show allocating an unequal fixed time schedule for broadcasting the at least first PLMN-ID and second PLMN-ID.
Centonza discloses allocating an unequal fixed time schedule for broadcasting the at least first PLMN-ID and second PLMN-ID (paragraph 27-28)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Pihl by allocating an unequal fixed time schedule for broadcasting among multiple operators/PLMNs, as shown by Centonza, thereby allowing mobility load balancing for migration of UEs between cells based on cell resource utilization thresholds. 








32 rejected under 35 U.S.C. 103 as being unpatentable over Pihl, Yang, and Speltacker as applied to claim 31 above, and further in view of Kulal (US2016037370A1).

Regarding claim 32,
Pihl discloses SMLCPP specification according to 3GPP (Cited Publications) but fails to expressly show third generation communications where the at least one related parameter comprises a scrambling code, or fourth generation communications and the at least one related parameter comprises a physical cell identity, PCI.
Kulal discloses third generation communications where the at least one related parameter comprises a scrambling code, or fourth generation communications and the at least one related parameter comprises a physical cell identity, PCI (paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Pihl in third generation communications where the at least one related parameter comprises a scrambling code, or fourth generation communications and the at least one related parameter comprises a physical cell identity, PCI, as shown by Kulal, thereby facilitating grouping of UEs based on known cell identifiers of the particular network environment.



s 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pihl, Yang, and Speltacker as applied to claim 33 above, and further in view of Bojeryd (USP 9332518B2).

Regarding claims 34-36,
Pihl does not expressly disclose receiving a mobile handset identity and extracting a first subset of digits of the mobile handset’s identity to derive a home PLMN, HPLMN of the mobile handset; using an address of a target PLMN provided by the mobile handset, applying an Operator-specific hash function to obscure the mobile handset identity and forwarding the hashed mobile handset identity to the at least one Network Operator, whereby the mobile handset identity used for presence service is one from a group comprising: IMSI, TMSI, or GUTI.
Bojeryd discloses analogous selection of a network element in a roaming network between home and visited PLMNs in which the relevant bits of a mobile handset identity such as TMSI/IMSI/GUTI registered to the home PLMN can be masked/obscured via hash function (Col. 3, lines 4-63; Col. 6-8 describing Fig. 3 and processing of mobile handset identity/TMSI/IMSI/GUTI in efficiently selecting network elements when roaming between home and visited PLMNs).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Pihl by masking the relevant bits mobile handset identity registered to the home PLMN via hash function, as shown by Bojeryd, thereby enabling consistent selection/access to network elements in order to reduce signaling traffic and unnecessary load to the network.  
s 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pihl in view of Kwon et al. (USP 10672033B2), hereafter Kwon.

Regarding claim 38,
Pihl (Fig. 4) discloses a presence collector (i.e. LMU) configured to obtain data from at least one base station (BTSs), and operably coupled to a plurality of presence servers (i.e. SMLCs), a controller configured to define a parameter set for different mobile network operators (i.e. Fig. 5, 116; Col. 6, lines 54-60; if MS reports measurements of BCCH for PLMN I that is insufficient for triangulation, measurement info for BCCH of other PLMNs are acquired), a scheduler, operably coupled to the controller and configured to set a time-multiplexing schedule of available frequencies for supporting multiple mobile network operators (i.e. Fig. 5; Col. 6, lines 1-29; Col. 7, lines 1-20; additional BCCH information acquired for other operators includes time-reference information for transmission time synchronization calibration of each BCCH) and a transceiver configured to send the parameter set and the schedule to at least one base station for use when supporting multiple mobile network operators (Fig. 3a-c; Fig. 5, 114 including BCCH of PLMN II if additional measurement info is required after initial interation).
Pihl does not expressly show a presence cell management entity operably coupled to the presence collector and the plurality of presence servers.
Kwon discloses a presence cell management entity (i.e. HSS; Fig. 4) operably coupled to the presence collector (ProSe functions of HPLMN and non-HPLMN) and Fig. 10, 1000-1002; Fig. 13-14; inter-PLMN controller).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Pihl by providing a presence cell management entity operably coupled to the presence collector and the plurality of presence servers, as shown by Kwon, thereby enabling inter-PLMN advertisement requests from various content servers. 

Regarding claim 39,
Pihl discloses to select a frequency and at least one related parameter (i.e. BSIC) for each mobile network operator identifier that is broadcast to the at least one base station to align with an entry in a neighbor cell list of overlapping macro cells for the at least one base station to use (Fig. 5, 114; Col. 5, lines 32-38; Col. 6, lines 10-11, 28-30).

Regarding claim 40,
Pihl discloses wherein the parameter set comprises a plurality of parameter values including at least one from a group of: a public land mobile network, PLMN, identifier of a mobile network operator (i.e. PLMN I/II/III), an operating frequency, a permitted area identifier, a physical cell identity in a fourth generation communication system, a scrambling code in a third generation communication system, a list of available frequencies, a range of Area identifiers (see also rejection of claims 34-36).
Allowable Subject Matter
8. 	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477